COMMON SHARES SILVER STANDARD RESOURCES INC. UNDERWRITING AGREEMENT February 24, 2009 UBS SECURITIES CANADA INC. DEUTSCHE BANK SECURITIES INC. CREDIT SUISSE SECURITIES (USA)LLC DAHLMAN ROSE & CO., LLC MORGAN STANLEY & CO. INCORPORATED SCOTIA CAPITAL INC. BLACKMONT CAPITAL INC. GMP SECURITIES L.P. NATIONAL BANK FINANCIAL INC. SALMAN PARTNERS INC. DEUTSCHE BANK SECURITIES LIMITED CREDIT SUISSESECURITIES (CANADA), INC. As Sub-Underwriters c/o UBS Securities Canada Inc. Suite 4100, 161 Bay Street Toronto, Ontario, M5J 2S1 Ladies/Gentlemen: Silver Standard Resources Inc., a corporation organized and existing under the laws of British Columbia (the “Company”), proposes, subject to the terms and conditions stated herein, to issue and sell to the several underwriters named in Schedule I hereto (the “Underwriters”) an aggregate of 5,450,000 common shares (the “Firm Shares”), without par value, and, for the sole purpose of covering over-allotments in connection with the sale of the Firm Shares, at the option of the Underwriters, up to an additional 817,500 common shares (the “Additional Shares”).The Firm Shares and any Additional Shares purchased by the Underwriters are referred to herein as the “Shares”.UBS Securities Canada Inc. is acting as lead manager (“UBS” or the “Lead Manager”) in connection with the offering and sale of the Shares contemplated herein (the “Offering”). The Company understands that the Underwriters propose to make a public offering of the Shares in the United States and each of the provinces of Canada, except Quebec, either directly or through their respective U.S. or Canadian broker-dealer affiliates upon the terms set forth in the Prospectuses (as defined below) as soon as the Underwriters deem advisable after this Agreement has been executed and delivered. The Company understands that a portion of the Shares may be offered and sold in the Canadian Jurisdictions (as defined below) by UBS Securities Canada Inc., Deutsche Bank Securities Limited and Credit Suisse Securities (Canada), Inc., the Canadian broker-dealer affiliates of certain of the Underwriters (collectively, the “Sub-Underwriters”), pursuant to the Canadian Prospectus (as defined below).The Sub-Underwriters, subject to the terms and conditions set forth herein, agree to use reasonable efforts to sell such Shares in the Canadian Jurisdictions.Any Shares sold by a Sub-Underwriter will be purchased by the Sub-Underwriter from its respective U.S. broker-dealer affiliate at the Closing Date (as defined below) at a price equal to the price set forth in Section 2(a) below or such purchase price less an amount to be mutually agreed upon by the Sub-Underwriter and its respective U.S. broker-dealer affiliate, which amount shall not be greater than the underwriting commission set forth in Annex IV hereto. 1. Representations and Warranties of the Company.The Company represents and warrants to, and agrees with, each of the Underwriters and the Sub-Underwriters that: (a)The Company is qualified to file a short form prospectus pursuant to the Shelf Procedures (as defined below) and has prepared and filed a preliminary short form base shelf prospectus dated February 10, 2009 (the “Canadian Preliminary Base Shelf Prospectus”) and a final short form base shelf prospectus dated February 18, 2009 (the“Canadian Final Base Shelf Prospectus”) providing for the offer and sale, from time to time, of up to US$150,000,000 of the Company's common shares with the British Columbia Securities Commission, as principal regulator pursuant to Multilateral Instrument11-101 – Principal Regulator System (the “Reviewing Authority”) and the Canadian securities regulatory authorities in each of the Canadian Jurisdictions (as defined below), (collectively, the “Canadian Qualifying Authorities”); and the Reviewing Authority has issued a prospectus receipt under National Policy 11-202: Process for Prospectus Reviews in Multiple Jurisdictions (a “Decision Document”) on behalf of the Canadian Qualifying Authorities for each of the Canadian Preliminary Base Shelf Prospectus and the Canadian Final Base Shelf Prospectus.The term “Canadian Jurisdictions” means each of the provinces of Canada, except Quebec.The term “Canadian Base Prospectus” means the Canadian Final Base Shelf Prospectus, including documents incorporated therein by reference, at the time the Reviewing Authority issued a Decision Document with respect thereto in accordance with the rules and procedures established under all applicable securities laws in each of the Canadian Jurisdictions and the respective regulations and rules under such laws together with applicable published policy statements and instruments of the securities regulatory authorities in the Canadian Jurisdictions (“Canadian Securities Laws”), including National Instrument 44-101 - Short Form Prospectus Distributions and National Instrument 44-102 - Shelf Distributions (together, the “Shelf Procedures”).The term “Canadian Pricing Prospectus” means the preliminary prospectus supplement (the “Canadian Preliminary Prospectus Supplement”) relating to the Offering, which excluded certain pricing information, filed with the Canadian Qualifying Authorities (excluding those in the Provinces of Prince Edward Island and Newfoundland and Labrador) in accordance with the Shelf Procedures on February 23, 2009, 2 together with the Canadian Base Prospectus, including all documents incorporated therein by reference.The term “Canadian Prospectus” means the prospectus supplement (the “Canadian Prospectus Supplement”) relating to the Offering, which includes the pricing information omitted from the Canadian Pricing Prospectus, to be dated the date hereof and filed with the Canadian Qualifying Authorities in accordance with the Shelf Procedures, together with the Canadian Base Prospectus, including all documents incorporated therein by reference.No order suspending the distribution of the Shares or any other securities of the Company has been issued by any of the Canadian Qualifying Authorities and no proceedings for that purpose have been instituted or are pending or, to the knowledge of the Company, are contemplated by the Canadian Qualifying Authorities, and any request on the part of the Canadian Qualifying Authorities for additional information has been complied with. All references in this Agreement to the Canadian Preliminary Base Shelf Prospectus, the Canadian Final Base Shelf Prospectus, the Canadian Preliminary Prospectus Supplement and the Canadian Prospectus Supplement, or any amendments or supplements to any of the foregoing, shall be deemed to include any copy thereof filed with the Canadian Qualifying Authorities pursuant to the System for Electronic Document Analysis and Retrieval (SEDAR). (b)The Company meets the general eligibility requirements for the use of Form F-10 under the Securities Act of 1933, as amended (the “Securities Act”) and has prepared and filed with the Securities and Exchange Commission (the “Commission”) a registration statement under the Securities Act and the rules and regulations of the Commission (the “Rules and Regulations”) on Form F-10 (No. 333-157223), on February 11, 2009, and Amendment No. 1 thereto on February 19, 2009, providing for the offer and sale, from time to time, of up to US$150,000,000 of the Company’s common shares.Such registration statement, as amended, which includesthe Canadian Base Prospectus (with such deletions therefrom and additions thereto as are permitted or required by Form F-10 and the applicable Rules and Regulations), including exhibits to such registration statement and all documents incorporated by reference therein, became effective pursuant to Rule 467(b) under the Securities Act on February 23, 2009.Such registration statement, as amended, including all exhibits and all documents incorporated by reference therein, as of the time it became effective, is referred to herein as the “Registration Statement”.In connection with the filing of the Registration Statement, the Company has filed with the Commission on February 11, 2009 an appointment of agent for service of process upon the Company on Form F-X under the Securities Act.The prospectus included in the Registration Statement at the time it became effective, including documents incorporated therein by reference, is referred to herein as the “U.S. Base Prospectus”.The term “U.S. Pricing Prospectus” means the preliminary prospectus supplement (the “U.S. Preliminary Prospectus Supplement”) relating to the Offering, which excluded certain pricing information, filed with the Commission pursuant to General Instruction II.L. of Form F-10 on February 23, 2009, together with the U.S. Base Prospectus, including all documents incorporated therein by reference.The term “U.S. Prospectus” means the prospectus supplement (the “U.S. Prospectus Supplement”) relating to the Offering, which includes the pricing information omitted from the U.S. Pricing Prospectus, to be dated the date hereof and filed with the Commission pursuant to General Instruction II.L. of Form F-10, together with the U.S. Base Prospectus, including all documents incorporated therein by reference.No stop order suspending the effectiveness of the Registration Statement has been issued under the Securities Act and no proceedings for that purpose have been instituted or are 3 pending or, to the knowledge of the Company, are contemplated by the Commission and any request on the part of the Commission for additional information has been complied with. Any “issuer free writing prospectus” (as defined in Rule 433 under the Securities Act) relating to the Shares is hereafter referred to as an “Issuer Free Writing Prospectus”; and the U.S. Pricing Prospectus, as supplemented by the Issuer Free Writing Prospectuses, if any, and the information listed in Annex IV hereto, taken together, are hereafter referred to collectively as the “Pricing Disclosure Package”.Any reference herein to the U.S. Base Prospectus, the U.S. Pricing Prospectus and the U.S. Prospectus shall be deemed to refer to and include the documents incorporated by reference therein as of the date of filing thereof; and any reference herein to any “amendment” or “supplement” with respect to any of the U.S. Base Prospectus, the U.S. Pricing Prospectus and the U.S. Prospectus shall be deemed to refer to and include (i) the filing of any document with the Canadian Qualifying Authorities or the Commission incorporated or deemed to be incorporated therein by reference after the date of filing of such U.S. Base Prospectus, U.S. Pricing Prospectus or U.S.
